UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2014 Item 1. Report to Stockholders. ANNUAL REPORT NOVEMBER 30, 2014 BP Capital TwinLine Energy Fund Class A – Ticker: BPEAX Class I – Ticker: BPEIX BP Capital TwinLine MLP Fund Class A – Ticker: BPMAX Class I – Ticker: BPMIX TABLE OF CONTENTS Shareholder Letter 2 Performance Information BP Capital TwinLine Energy Fund 9 BP Capital TwinLine MLP Fund 10 Allocation of Investments 11 Schedule of Investments BP Capital TwinLine Energy Fund 12 Schedule of Swap Contracts – BP Capital TwinLine Energy Fund 15 Schedule of Investments BP Capital TwinLine MLP Fund 16 Statements of Assets and Liabilities 18 Statements of Operations 19 Statement of Changes in Net Assets BP Capital TwinLine Energy Fund 21 BP Capital TwinLine MLP Fund 22 Financial Highlights BP Capital TwinLine Energy Fund 23 BP Capital TwinLine MLP Fund 25 Notes to the Financial Statements 27 Report of Independent Registered Public Accounting Firm 38 Expense Example 39 Trustees and Executive Officers 41 Additional Information 43 Privacy Notice 44 BP Capital Funds SHAREHOLDER LETTER November 30, 2014 Dear Shareholders, Before we dig into the performance and outlook for the BP Capital TwinLine Funds, we want to let you know that we sincerely appreciate the confidence and consideration you placed in our team during 2014.We are proud of our first year and look forward to keeping your trust in 2015.The BP Capital TwinLine Energy Fund provides investors the ability to invest in the American Energy and Industrial Renaissance across the entire energy value chain, from the suppliers of energy to the consumers of energy.We view the BP Capital TwinLine MLP Fund as a unique way to attain exposure to a growing, new asset class that should offer shareholders the benefit of the continued build-out of North American energy infrastructure.We believe the BP Capital TwinLine team’s years of experience and industry access offer our shareholders sound investments in the American Energy and Industrial Renaissance. Management Discussion of Fund Performance BP Capital TwinLine Energy Fund During the 11-month period since the 12/31/13 inception of the BP Capital TwinLine Funds through fiscal year end 11/30/14, energy markets were volatile, mirroring the price movements of West Texas Intermediate crude oil (WTI).The first half of 2014 saw crude oil prices remain within a fairly narrow range between $90-$110/barrel, and as a result the equities of energy suppliers performed well as profit margins remained relatively strong.In the second half, however, global supplies of oil, driven by notable gains in the United States, outpaced the global demand for oil.The first perceived global oversupply of oil in years caused WTI oil prices to fall significantly, from a peak near $110/barrel in July 2014 to end the fiscal year at the low of $66/barrel at the end of November.While oil prices fell during the period due to perceived oversupply, additional weakness stemmed from OPEC members deciding to maintain oil output levels and not cut supplies in order to restore balance to oil supply and demand. The energy equity market responded to the selloff in oil prices by falling approximately 18.5% from 07/29/14-11/30/14, as measured by the S&P 500 Energy Index.Unsurprisingly, stocks of companies supplying energy to the markets were disproportionately impacted by the fall in oil prices, with the exploration and production (E&P) and oil services subsectors of the S&P 500 Energy Index each falling more than 25% during the same period.Other parts of the energy value chain, such as the refining or midstream segments, were not as impacted, rising 0.33% and falling 4.07%, respectively, during the period crude oil prices fell. The BP Capital TwinLine Energy Fund (Energy Fund) performed strongly relative to competitors during the fiscal year ending November 30, 2014, rising 2.25%.The portfolio benefited from strong stock selection, and successfully used valuation analysis to appropriately allocate capital to different segments of the energy value chain, from suppliers to users of energy.As crude oil prices remained elevated in the first half of 2014, the portfolio had a higher weighting in the upstream portion of the energy value chain, which benefited from high oil prices.As valuations rose in the upstream segment, the team found better reward/risk opportunities in the “end user” portion of the energy value chain, which benefits from falling commodity prices.As a result, the portfolio was able to capture much of the strong first half of 2014 performance while preserving capital as energy stocks fell in the period from August through November 2014. 2 BP Capital Funds SHAREHOLDER LETTER (Continued) November 30, 2014 From a stock perspective, the largest positive contributor to the performance of the Energy Fund was Century Aluminum (CENX), a significant end user of energy.Because 20-25% of its costs are tied to U.S. natural gas prices, Century’s cost structure has improved since the U.S. shale gas revolution started.While falling U.S. natural gas prices have benefited Century for the last few years, it was the potential for higher U.S. aluminum demand from the increased use of aluminum in Ford’s F150 models that sparked the initial investment into the Energy Fund.Since the initial purchase, CENX shares have risen by more than 150%, significantly contributing to portfolio performance. A second positive contributor to performance was US Silica Holdings (SLCA), a company that provides the sand necessary to successfully fracture stimulate horizontal shale wells.It is important to note that the performance of the stock during the course of the year was very mixed.From 12/31/13-08/29/14, SLCA rose by more than 110%, and from 08/29/14-11/30/14 the stock fell by more than 56%.The BP Capital TwinLine team showed the importance of valuation analysis and discipline to purchase SLCA at $27/share when a favorable reward/risk opportunity presented itself, but significantly reduced the position at $71/share when the reward/risk relationship grew less favorable after the stock had appreciated significantly in value. 3 BP Capital Funds SHAREHOLDER LETTER (Continued) November 30, 2014 The two largest detractors to the Energy Fund’s performance were Basic Energy Services (BAS) and Key Energy Services (KEG).Both oil services companies suffered from the fall in the price of energy commodities, lowering demand for their services.As crude prices fell in the second half of 2014, both stocks were disproportionately impacted, since they are relatively smaller and are more sensitive to changes in commodity prices. 2015 Outlook While the weakness in energy commodity prices in the second half of 2014 was primarily caused by an oversupplied oil market, we see clear signs that the oil market is likely to tighten through the course of 2015.Encouraged by high oil prices, U.S. oil producers grew production at higher than expected rates, while the combination of a strong dollar and high oil prices stunted oil demand growth internationally.With the onset of low oil prices in the second half of the 2014, U.S. oil producers announced capital expenditure reductions, which will reduce oil production over time.Additionally, lower oil prices will invite increased oil consumption over the course of 2015, particularly in international markets.As a result, our expectation is that oil prices will experience support as the balance between supply and demand tightens in the second half of 2015. From a portfolio perspective, higher oil prices will have an impact on investments across the energy value chain.While the consumers of energy benefited from lower oil prices in the second half of 2014, the prospect of higher oil prices will benefit energy producers.Through the second half of 2014, the S&P 500 Oil & Gas Exploration and Production Index declined more than 27%, and by our estimates now imply oil prices approximating $50/barrel.As such, the Energy Fund is increasingly finding more attractive reward/risk opportunities in this critical element of the energy value chain. BP Capital TwinLine MLP Fund The BP Capital TwinLine MLP Fund (MLP Fund) experienced strong performance from its inception on 12/31/13 for the first 11 months ending November 30, 2014 with a total return, including three distributions, of +13.6%, which compares favorably to the Alerian MLP Indexreturn of +11.05%.The Alerian MLP Index is a composite of 50 prominent energy Master Limited Partnerships that provides investors with a comprehensive benchmark for the 4 BP Capital Funds SHAREHOLDER LETTER (Continued) November 30, 2014 LP asset class.Investors should be mindful that unlike the MLP Fund, the index does not reflect tax liabilities associated with investing through a C-Corporation structure.The index is calculated using a float-adjusted, capitalization-weighted, total return methodology.One cannot invest directly in an index. While the MLP Fund performed well, it truly was a tale of two halves.The MLP Fund thrived in the first half, and then absolute performance—along with the rest of the master limited partnership (MLP) group—declined modestly through the end of November.The first half of the year benefited from a benign interest rate environment, while the second half was marked by declining commodity prices—namely crude oil and natural gas liquids.This price decline put pressure on the long-term outlook for the group; however, it impacted those partnerships with direct commodity exposure more significantly.The MLP Fund’s performance from 12/31/13 to 11/30/14 is shown in the chart below. Accept Slightly Lower Yield in Exchange for Superior Growth Our careful selection of names within the “core midstream” underpinned the outperformance of the MLP Fund.We held to our investment criteria to pursue the following: 1) above-average distribution growth at a reasonable price, 2) relatively low debt-to-EBITDA ratios and high distribution coverage ratios, 3) enviable asset footprint, and 4) experienced, high-caliber management teams.We did not reach for yield but instead remained disciplined in accordance with our investment approach. During the summer, we saw valuations stretch into uncharted territory as the group’s price-to-distributable cash flow (DCF)—a key metric that our investment team tracks—surpassed 15x for the first time.The group normally trades in a range of 10x-14x DCF.By the end of August, the MLP Fund was positioned defensively and we increased our cash position.A seminal event during the year was the announcement in August by Kinder Morgan (KMI) to acquire its publicly-traded partnerships, Kinder Morgan Energy Partners and El Paso Pipeline Partners.The MLP Fund did not have exposure to either of these partnerships; however, we did synthesize KMI exposure by way of KMI warrants.More importantly, this brings up an interesting point related to how we manage the MLP Fund.We are willing to accept slight underperformance for brief periods from time to time when large index constituents are acquired at a premium.We invest in energy infrastructure according to the aforementioned criteria. 5 BP Capital Funds SHAREHOLDER LETTER (Continued) November 30, 2014 By October, declining commodity pricing concerns led the group to retrench and we deployed cash to increase exposure to several general partners we previously deemed rich or overvalued.While we dislike pointing to negative absolute returns over the last quarter of the fiscal year (down 3.8%), the MLP Fund outperformed its peers during this time.We are particularly satisfied with this performance, as we believe it demonstrates our dedication to focus on mitigating downside.The MLP Fund’s allocations as of 11/30/14 are shown in the chart below. Focus on Crude Oil Logistics and the Need for Infrastructure As we started the year, using our bottom-up approach we saw attractive opportunities in the crude oil/refined product pipeline subsector, as many of those partnerships had significant organic projects and potential dropdown acquisition from their corporate parents.The portfolio averaged 41% exposure to this subsector throughout the year.The selection of several names in this subsector supported the outperformance for the first half of the year. The largest positive contributor to the MLP Fund was Phillips 66 Partners (PSXP), a crude oil/refined product pipeline partnership.The partnership—along with others in the sub sector—has one of the best growth profiles among its peers, as it can provide cash flow growth through organic capex and/or dropdowns from its corporate parent, Phillips 66 (PSX).At the beginning of the year, the inventory of midstream assets at the parent stood at roughly six times (6x) greater than the EBITDA already at the partnership.Therefore, the general partner, PSX, could drop down acquisitions into PSXP to help distribution growth.Since the initial purchase in the MLP Fund, PSXP shares have risen by more than +67% through November, contributing to portfolio performance. 6 BP Capital Funds SHAREHOLDER LETTER (Continued) November 30, 2014 The second best contributor for the year was Western Gas Equity (WGP), the general partner that controls Western Gas Partners (WES).We view WES as a low-risk partnership owing to certain contractual arrangements with its parent, Anadarko Petroleum (APC).Due to organic growth and potential asset dropdowns from its parent, we believe WES may have one of the better distribution growth profiles in the group.We view WGP, with its incentive distribution rights (IDRs), as a prime example of how general partnerships benefit from the levered play on the cash flow of limited partnerships.During the first 11 months of 2014, WGP returned +62% and the MLP Fund actually increased its exposure to this name throughout the year.As a result of these investments, the portfolio captured strong first half performance while mitigating downside as the group weakened in the second half. The two largest detractors to the BP Capital TwinLine MLP Fund performance were Crestwood Equity Partners (CEQP) and PBFX Logistics (PBFX).Crestwood Equity Partners, the general partner to Crestwood Midstream Partners (CMLP), was impacted by slowing distribution growth at CMLP and lingering contract and regulatory issues at its natural gas storage facilities, Tres Palacios.PBFX Logistics is a crude oil logistics partnership whose initial public offering took place earlier in the year.Its assets benefit from moving crude from the Bakken and Canada into the East Coast.However, as regional price differentials compressed, PBFX lagged the group, even though the partnership has minimum volume commitments (MVCs) from its corporate sponsor. 2015 Outlook We see midstream companies as the best way to get exposure to the essential build-out of North American energy infrastructure.The planned capital expenditures for the build-out should be a driving force to provide attractive distribution growth within the midstream sector.With the weakness experienced in the second half of the year, we believe the market is pricing in limited-to-flat distributions for the group.However, we stress that the planned capital expenditures are coming from existing and signed projects that appear likely to allow for better-than-expected distribution growth and get investor attention in this low-yield, low-growth market environment.While the decline in commodity prices has impacted and likely pushed out discretionary or unannounced projects in future years, we believe other opportunities will emerge, including natural gas infrastructure with a focus on evacuation of natural gas from the Northeast.Lastly, the MLP Fund seeks partnerships that are well positioned to make accretive acquisitions and who will likely benefit from the recent turmoil in the energy markets. IMPORTANT RISKS AND DISCLOSURES: As with any mutual fund, it is possible to lose money by investing. • The BP Capital TwinLine™ Funds expect that a substantial portion of the cash flow they receive will be derived from their investments in MLPs. Cash available for distribution by MLPs may vary widely from quarter to quarter and will be affected by various factors affecting the entity’s operations. The Funds expect that a significant portion of their distributions to shareholders will be characterized as “return of capital” because of their MLP investments. • To qualify for treatment as a regulated investment company (“RIC”) under the Internal Revenue Code, the Energy Fund must meet certain income source, asset diversification and annual distribution requirements. If the Energy Fund’s MLP investments exceed 25% of its assets, the Fund could fail to qualify as a RIC and would be taxed as an ordinary corporation. The resulting corporate taxes could substantially reduce the Fund’s assets and distributions. 7 BP Capital Funds SHAREHOLDER LETTER (Continued) November 30, 2014 • Unlike a traditional mutual fund, the BP Capital TwinLine™ MLP Fund is taxed as an ordinary (“C”) corporation, meaning the Fund will pay federal income tax on its taxable income instead of passing on its income and loss to shareholders, and the Fund will not benefit from favorable tax rates on long-term capital gains. • Each Fund may invest a large portion of its assets in a small number of issuers, potentially creating greater risk than a diversified portfolio. • Energy related companies are subject to special risks, such as fluctuations in commodity prices and consumer demand, substantial government regulation, and depletion of reserves. • The MLP Fund invests primarily in master limited partnerships (MLPs) and the Energy Fund may invest up to 25% of its assets in MLPs. MLP units may have abrupt price fluctuations and trading volume may be low. MLP general partners have the power to take actions that adversely affect the interests of unit holders. Currently, most MLPs do not pay federal income tax, but an adverse change in the tax code could reduce or eliminate distributions paid by MLPs to the Funds. • Each Fund may invest in securities issued by companies of any size and in initial public offerings, each of which may be more volatile and less liquid than securities issued by large companies or seasoned issuers. • Each Fund may invest in debt securities rated below investment-grade, commonly known as high-yield securities or junk bonds. High-yield bonds have greater risk of default and downgrade, and may be more volatile and less liquid than investment-grade debt. • The Funds may invest in derivatives (futures, options, swaps) in order to enhance returns or reduce volatility, but which may have the opposite effects. The views in this report were those as of the date written and may not reflect their views on the date this report is first published or any time thereafter.These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice.This letter may contain discussions about certain investments both held and not held in the portfolio.All current and future holdings are subject to risk and to change. The S&P 500 Index is a gauge of large cap U.S. equities.The Index includes 500 leading companies and captures approximately 80% coverage of available market capitalization.The S&P 500 Energy Index comprises those companies included in the S&P 500 that are classified as members of the GICS® energy sector.The S&P 500 Oil and Gas Exploration and Production Index is a capitalization-weighted index, and is a GICS® Level 4 Sub-Industry Group.S&P N. America Natural Resources Index provides investors with a benchmark that represents U.S. traded securities that are classified under the GICS® energy and materials sector excluding the chemicals industry; and steel sub-industry.Alerian MLP Infrastructure Index (AMZI) is a composite of the energy infrastructure master limited partnerships.The cap-weighted index currently holds 25 constituents that earn the majority of their cash flow from the transportation, storage, and processing of energy commodities.The Alerian MLP Index (AMZ) is a composite of the 50 most prominent energy Master Limited Partnerships (MLPs) that provides investors with a benchmark for the MLP asset class.The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a price-return basis and on a total-return basis. 8 BP Capital TwinLine Energy Fund PERFORMANCE INFORMATION For the Period Ended November 30, 2014 (Unaudited) Last Last Last Since 3 Months 6 Months 9 Months Inception BP Capital TwinLine Energy Fund – Class A (without maximum load) -16.26
